Title: To George Washington from Timothy Pickering, 1 September 1798
From: Pickering, Timothy
To: Washington, George

 
(Private) 
Sir,Trenton [N.J.] Septr 1. 1798.   
On the 16th of July I was honoured with your answer of the 11th to my letter of the 6th respecting the appointment of General Officers for the New American Army; and was afterwards happy in seeing in the arrangement brought by the Secretary of War from Mount Vernon, that Colo. Hamilton’s name occupied the station in which the public voice, anticipating your opinion, had placed him. Before the nominations were published as far as New-York, I received a letter from Mr Jay expressing the like solicitude (arising from the like impression in respect to the impending war) which I had previously manifested in my letter to you, that an elevated station might be assigned to Colo. Hamilton. Indeed every public man (the President excepted) whom I have heard mention the subject, has expressed the same sentiment—that no officer ought to intervene between you and Colo. Hamilton. Your observations relative to General Pinckney’s claims struck me forcibly: yet I entertained no doubt that his eminent patriotism joined with the very high and sincere respect which I know he feels towards you, would determine his hearty acquiescence in your arrangement. You were silent respecting General Knox: indeed he was never named, in my hearing, by any body (the President always excepted) as a competitor with Colo. Hamilton. I used to suppose them connected by the most intimate friendship; and imagined that this circumstance would have contributed to produce in General Knox a ready consent to serve in a grade subordinate to that of Colo. Hamilton, whose superior eminence of talents were as well known to him as to all the gentlemen of their acquaintance. To my surprize, I found General Knox extremely averse, and indeed apparently determined not to submit to this arrangement. This I first learnt from his answer to a letter I wrote him at the request of a young gentleman who wished to be one of his aids de camp. He seemed decided rather to withhold his services from his country, at such an important crisis. I am confident that this will not do him any honor in the estimation of his friends. I regret this event, for I wish General Knox to be in the service; altho’ I by no means should consider his absence, as I should Colo. Hamilton’s, an irreparable loss. This disinclination, and as it seems to me

determination, of Genl Knox rather to renounce the service than yield the higher grade to Colo. Hamilton, does not very well comport with the tender he made of his services to the President, in his letter of the 26th of June, which is lodged in the War-Office.
After some just tho’ pretty obvious remarks on the conduct of the French, and the kind of war they will wage against us; and on the high importance of the immediate organization of an army, he says—“Whoever you should please to appoint as the immediate commanding officer of the provisional* army, you will I am persuaded contemplate General Washington as the efficient Commander in Chief.”—“After saying so much, I should lose all self-respect were I not to say, that if there be any sort of service to which my humble abilities should be judged equal, that I should faithfully and ardently endeavour to execute it; believing as I do, that the occasion will demand the labours of all the friends of their country to defend its rights & liberties against the all devouring rapacity of the French Rulers.”
With such professions, a punctilious adherence to rank, as arranged in another army and another war does not very well comport. And how extensive will be its consequences? If such former rank is to be the criterion of the grades now proper and necessary to be conferred, what numbers of old officers must precede Colo. Hamilton? and how many must command Generals Pinckney & Lee? The simple fact is, that the army contemplated is a new army; that the officers appointed and to be appointed for it, were and are simple citizens; and consequently that the power which constitutionally selects them from the whole mass of citizens, may rightfully choose one and leave another, and give to the persons chosen such stations as their respective qualifications shall indicate as most beneficial to their country. Can there be any question of the right of the Executive wholly to omit General Knox or any other officer of the former army? Yes, if Genl Knox’s present pretensions are founded. And accordingly the President has expressed his opinion that Genl Knox has a “legal right” to precede Colo. Hamilton. And Genl Knox appeals to a principle adopted in the former army, That where officers were named the same day to a new grade, he who should be last in the list of nominations, if his prior rank were elder than that of the others, would of course command them all, in the new grade. And doubtless it is this principle, urged to the President by Genl Knox, that has called forth the opinion of his

“legal right,” as above mentioned. But the principle does not apply to a new army, at its original formation. For 15 years there has been a discontinuance of offices and services: & if the principle contended for by Genl Knox were valid, then, carrying it a little further, not only all officers of the revolutionary war, who shall be again called into service, must take their former relative ranks, but they must have a right to require the Executive to call them into service, and to assign them those former relative ranks. For General Knox’s claim rests on the idea of continued station in a certain rank, and of degradation if a once junior officer supercedes him: and if this idea of a continuance of grade is admitted, then, as I before remarked, all other old officers may insist on not being dropped, or discontinued without their own consent: that is, they may require being called forth again in their former relative rank.
The President can have taken but an imperfect view of the question. He has said, Let the order be, Knox, Pinckney, Hamilton: But by the rule to which Genl Knox appeals, seeing General Hand was named and appointed on the same day, and in the former war had the rank of Brigadier General, he consequently must precede Pinckney who was only a colonel, and Hamilton & Lee who were only lieutenant colonels.
The plain result is, that in forming the new army we must resort to simple and original principles. All the gentlemen in question, prior to the late nomination, were mere citizens, equal in their rights, and to be distinguished only by their talents and virtues: and talents and virtues are the only legitimate criterions by which to determine the new stations in which they can most advantageously serve their country. Of this the Candidates would act becomingly if they left others to judge. The President who has the right to decide as well as to judge, has pronounced his opinion in favour of Genl Knox: but fortunately this opinion is not to be decisive; it is submitted to your opinion; and without your consent, the President did not propose to change (however earnestly he wished it) the order in which you placed the names of Hamilton, Pinckney & Knox, and in which they were nominated and approved by the Senate. The President has expressed his opinion that the “Five New England States” would be more than disgusted were Hamilton to precede Knox: But the President is certainly mistaken. I am fully persuaded that in all New England there is not a man of information who would hesitate to give the precedency to Hamilton. Of all the Senators

and Representatives in Congress from New England whose opinions I have heard, not one ever entertained the idea that Colo. Hamilton should be second to any but you: So far from it, that if the New England Senators had anticipated the present embarrassment, I perfectly believe they would have passed upon Col. Hamilton’s nomination, and adjourned till the next day before they decided on the others.
In answering a letter to Judge Peters, this week, I mentioned the embarrassment which is the subject of this long detail. Last evening I received his answer. On this point he thus expresses himself. “You and I know our old Friend Genl Knox. I always suspected he would kick at the order of the appointments. Every body else is pleased with it. I mean every body whose opinions are unprejudiced. I have always been gratified by the order of appointment; because Colo. Hamilton is the only one fit to succeed the Commander in Chief. But altho’ I do not wish to lose the Malcontent, who has many excellent points, yet I think even this ought to be risqued, rather than alter the grades.” This last sentence of Judge Peters’s contains a handsomer compliment to Genl Knox than I ever heard expressed by a New-England man. My countrymen, it is well known, are attached to economy in the expenditure of money; and Genl Knox they think has no idea of that useful & necessary quality. For this reason, and because they know his talents admit but of a distant comparison with Colo. Hamilton’s, they would deprecate his being placed second in command.
It is uncertain whether Colo. North will accept the office of Adjutant General. If he declines, the President is “ready to appoint a better man”: whom I know not: perhaps Harry Jackson or Cobb. The latter I esteem: the former is not entitled either to respect or esteem: but they are the particular friends of General Knox, who I know is apt to make very erroneous estimates of his particular friends. He has just recommended to the Secretary of war his old aid de-camp, Captain Lilley, for a field officer—altho’ as I have for several years been credibly informed, he is sottish. Colo. William Heth of Virginia is a perfectly upright and accurate man, of good sense, and an excellent military officer. I think he would fill the office of Adjutant General with honor to himself and his country. I think him preferable to Colo. North. Mr Dayton I imagined would have executed the office with ability. The Senate were, to their honor, nearly unanimous in negativing Colo. Wm S. Smith—

he had but two votes in his favour. The President did not know that he was a bankrupt in fame as well as fortune. He has effectually concealed his swindling transactions from his father-in-law, who believes him sound in morals and a great military character the two opinions are alike incorrect.
Thus, sir, I have troubled you with a tedious detail, and have no other apology than my solicitude as a citizen of the United States, devoted to the advancement of their interest and welfare, to see that interest and welfare made sure by the appointment of the fittest characters to the most important stations in the army. I have spoken with a freedom which in any other than a confidential letter to one who feels the like solicitude for his country’s safety, might be thought indecorous in relation to the first officer in the Union: but altho’ I respect the President for many great and excellent qualities, I cannot respect his errors, his prejudices or his passions. And I have been plain and explicit, that you might be fully apprized of the mischief which your opinion & influence alone can avert. I have the honor to be, most respectfully, sir, your obedient servant,

Timothy Pickering


*The act for augmenting the army with 12 regiments &c. did not pass till July 16.

